ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “generating, using the processing circuitry, a synthetic matrix of synthetic vectors of array response combinations for transmit angles and receive angles, each array response combination being a combination of a transmit response for one of the transmit angles and a receive response for one of the receive angles; performing, using the processing circuitry, two stages of detection using the range-Doppler maps and the synthetic matrix to identify real objects, the two stages of detection including a first stage to identify potential objects and a second stage to eliminate the potential objects that are ghost objects resulting from multi-path reflection, wherein the potential objects remaining after the second stage are the real objects”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed “processing circuitry configured to process the reflections to obtain range- Doppler maps, each range-Doppler map corresponding with one combination of the two or more transmit elements and the two or more receive elements, wherein the range-Doppler map includes complex values that indicate intensity over a set of range values and a set of relative velocity values, to generate a synthetic matrix of synthetic vectors of array response combinations for transmit angles and receive angles, each array response combination being a combination of a transmit response for one of the transmit angles and a receive response for one of the receive angles, and to perform two stages of detection using the range-Doppler maps and the synthetic matrix to identify real objects, the two stages of detection including a first stage to identify potential objects and a second stage to eliminate the potential objects that are ghost objects resulting from multi-path reflection, wherein the potential objects remaining after the second stage are the real objects”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 12-20 depends ultimately from allowable, independent claim 11, so each of dependent claims 12-20 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
The closest prior art is found to be:
 which discloses complex Range-Doppler Map (CRDM)…the amplitude term of the CRDM, |S(p,q)|, is referred to as the Range-Doppler Map (RDM)…the phase term can be used to estimate the angle of arrival (paragraph 97); Embodiments of the radar system may be part of a larger multi-sensor system, which can include an RGB sensor and a depth sensor. Cross-sensor calibration enables information from multiple sensors to be registered and fused (paragraph 114).
Verly et al. (US 5,123,057) discloses that the current tendency in ATR-sensor-system design is to mount multiple imaging sensors on the same platform, all aimed in the same direction, either bore sighted or perfectly registered by sharing the same optics…even for a given sensor, multiple imaging modalities are possible (e.g., intensity, range and Doppler  in the case of a laser radar)…therefore, both a single sensor and a complex sensor configuration will provide a large variety of images of whatever lies in the field of view of the sensors. Of course, each type of image calls for a specialized set of ATR algorithms to extract and process the information specific to that type…one of the challenges of the multi sensor ATR problem is that of fusing the information extracted from each image type…this fusion can take place at several levels, ranging from the pixel level to the reasoning level…how to select the best information fusion strategy is an emerging area of research both in computer vision and in other fields (column 2 lines 46-63).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648